STATE OF MICHIGAN

                            COURT OF APPEALS



WESLEY A. GOSSETT,                                                   UNPUBLISHED
                                                                     October 20, 2015
               Plaintiff/Counter-
               Defendant/Appellee,

v                                                                    No. 320373
                                                                     Arenac Circuit Court
LORI SIMONS GOSSETT,                                                 LC No. 13-012196-DM

               Defendant/Counter-
               Plaintiff/Appellant.


                                        AFTER REMAND

Before: GLEICHER, P.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        This case is before us following a remand to the trial court for further consideration of
defendant’s request for attorney fees, spousal support, and health insurance. After review of the
trial court’s findings, we now affirm.

        In our prior opinion, Gossett v Gossett, unpublished opinion per curiam of the Court of
Appeals, issued August 4, 2015 (Docket No. 320373), we directed the trial court to consider
defendant’s request that plaintiff pay her attorney fees, as the trial court made no specific
findings of fact regarding defendant’s ability to pay attorney fees thereby rendering it impossible
for this Court to determine whether the trial court’s ruling that each party be responsible for the
payment of his and her own attorney fees was an abuse of discretion. On remand, the trial court
indicated that based upon the evidence at trial, it was not persuaded that defendant did not have
an ability to work. The trial court acknowledged that defendant’s ability to become employed
may be affected by her criminal history, but indicated that her incarceration was brought on by
her own behavior. The trial court observed that defendant was intelligent, capable, and
thoughtful in terms of ability to maintain thought and concentration and was physically able
bodied. It acknowledged defendant’s history as a substance abuser and indicated that
defendant’s testimony suggested she was capable of addressing her issues. The trial court noted
that defendant would have to devote herself, full time, to obtaining a full time job until she found
one, and that the fact that she received high marks in her prior employment suggested she was
capable of obtaining employment. Until then, the trial court determined that defendant had
minimal expenses in comparison to plaintiff’s and that both parties likely had a reasonable

                                                -1-
amount of attorney fees, but both had and have the ability to pay their own. Ultimately, the trial
court ordered plaintiff to pay $500 toward defendant’s attorney fees within 45 days. Based on
the record, we find this determination to be within the range of reasonable and principled
outcomes. Saffian v Simmons, 477 Mich. 8, 12; 727 NW2d 132 (2007).

        In our prior opinion, we further found that the trial court’s award of $450 per month in
spousal support for a period of three years was outside the range of reasonable and principled
outcomes and, on remand, directed the trial court to “give proper consideration to defendant’s
work history, her needs and abilities, the parties’ relative positions, and any other factor that will
enable it to reach a result that is just and reasonable under the specific circumstances before it.”
Gossett, supra, slip op. at page 4. We also precluded the trial court from considering the award
of $30,000 equity in the home to defendant as a factor in any spousal support award and to
ensure that the divorce judgment reflect that any spousal support award is modifiable.

        At the remand hearing, the trial court appropriately addressed all relevant factors in
determining a proper spousal support award. The trial court made specific factual findings
regarding the factors set forth in Myland v Myland, 290 Mich. App. 691, 695; 804 NW2d 124
(2010), in determining that a spousal support award in the amount of $525.00 per month for a
period of three years was warranted. The trial court did not abuse its discretion in formulating
this spousal support award. Loutts v Loutts, 298 Mich. App. 21, 25; 826 NW2d 152 (2012).

        Finally, we directed the trial court to consider “on the record, defendant’s health care
costs and needs and her ability to pay the same in determining whether an award of health
insurance would be just and reasonable under the circumstances.” Gossett, supra, slip op at page
5. The trial court stated that it heard defendant’s claim that to obtain insurance comparable to
that which plaintiff had through his employment would cost her approximately $400.00 per
month. The trial court indicated that the cost of health insurance required an assessment of
defendant’s ability to obtain full time employment, which it had considered in determining her
ability to pay her own attorney fees and the appropriate spousal support award. The trial court
found that defendant’s ability to obtain full time employment, combined with the spousal support
she would be receiving enabled her to pay the majority share of her health care costs and that
once her employment situation improved, she would be in an even better position to attend to her
own health care costs. The trial court did, however, order plaintiff to pay $50.00 per month for a
two-year period toward defendant’s health care costs. We find that decision to be just and
reasonable under the circumstances.

       Affirmed.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Deborah A. Servitto




                                                 -2-